DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 17/364,638 filed on June 30, 2021, presents claims 1-20 for examination. The instant application claims priority to provisional application No. 63/046,894 filed on July 1, 2020.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 4, 11, and 20 are objected to because of the following informalities:  each recites “wherein the value of the exposed attributes,” which should recite -- wherein [[the]]a value of the exposed attributes --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claims 4, 11, and 20, each recites “displaying the block text in a user interface.” It is unclear whether this refers “a user interface,” as recited in independent claims 1, 8 and 17, which renders the scope of claims 4, 11, and 20 indefinite.  For purposes of compact prosecution only, Examiner has interpreted claims 4, 11, and 20 as reciting -- displaying the block text in [[a]]the user interface --.

	With respect to claim 16, line 4 recites “the CEP rule,” but no “CEP rule” is previously recited and it is unclear if this refers to “rule,” as previously recited in claim 15, which renders the scope of the claim indefinite.  For purposes of compact prosecution only, Examiner has interpreted claim 16 as reciting – [[the]]a CEP rule --.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter.

With respect to claim 17, line 1 recites, “One or more computer-readable media” and Applicant's specification at paragraph [0088] teaches, “Embodiments within the scope of the present disclosure include program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored thereon. Such machine-readable media can be any available media that can be accessed by a general purpose or special purpose computer or other machine with a processor” (emphasis added).  Thus, in light of Applicant’s specification and under the broadest reasonable interpretation, the invention of claim 17 includes transitory media.  Under current USPTO policy, claims drawn to computer-readable media cannot encompass transitory media.  It is suggested that Applicant amend this claim to recite one or more non-transitory computer-readable media.

With respect to claims 18-20, being dependent upon claim 17, each further recites additional components and/or functionalities; however, none of the additions precludes the interpretations as covering transitory media.  Thus, claims 18-20 are also rejected as failing to remedy the 35 USC 101 subject matter deficiency suffered by claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas et al. 20170277560 (hereinafter Lucas).

	With respect to claim 1, Lucas discloses A method for implementing rules in a complex event processing (CEP) engine (e.g., Figs. 1-5 and associated text, e.g., [0062] The FogHorn solution addresses this problem by providing a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538.), the method comprising: 
	displaying an interactive diagramming tool to a user on a user interface (e.g., Figs. 2-6 and associated text, e.g., [0064], executing user-defined analytics expressions on the streaming data to gain insights and optimize the devices; [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions; [0201], A single, integrated tool for developing Vel code; [0221], We could write the pattern-matching portion of this problem in a regular expression-like notation, and then separately write the computation of the sum as an expression of arithmetic. As it happens, the Vel programming language, designed for use in dataflow applications in edge computing, allows us to write the whole transform in a unified notation [writing Vel analytics expressions in the management UI, i.e. displaying an interactive diagramming tool to a user on a user interface]; see also [0042], [0062-64], [0075], [0080], [0096], [0107], and [0214].); 
	receiving, via the interactive diagramming tool, one or more commands to create a rule (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [receiving, via the interactive diagramming tool, one or more commands to create a rule]; [0222], On line 2, we define p as a pattern which matches [rule] nonzeros values followed by zeros and then computes the sum of the nonzero values; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn); [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices; see also [0063] and [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	generating the rule for the CEP engine based on the received commands (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [rule]; [0062], a highly miniaturized complex event processing (CEP) engine [CEP], also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	performing a validation process of the rule (e.g., [0194] This invention is a tool and associated methods for developing software in the Vel programming language....This tool addresses many areas of Vel programming, including: (1) Checking for syntactic and semantic correctness. (2) Checking for logical correctness. (3) Debugging assistance; [0201], A single, integrated tool for developing Vel code is useful and convenient for software developers working in the Vel language. The tool is principally a compiler, translating the Vel language, but it also offers several other sets of functions related to Vel programming. Having the tool perform logical correctness tests along with syntactic and semantic correctness tests helps the developer be more efficient and promotes greater correctness of code [testing, i.e. validating, the Vel rules]; see also [0062-64], [0080], and [0221-223].); and 
	in response to completion of the validation process, integrating the rule into the CEP engine (e.g., Figs. 2-6 and associated text, e.g., [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices. These analytical expressions [rules] are executed by FogHorn's highly scalable and small footprint complex event processing (CEP) engine; see also [0194] and [0201-202].).

	With respect to claim 8, Lucas discloses A controller in an event processing system, the controller comprising a processing circuit configured to (e.g., Figs. 1-5 and associated text, e.g., [0062] The FogHorn solution addresses this problem by providing a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538.): 
	display an interactive diagramming tool to a user on a user interface (e.g., Figs. 2-6 and associated text, e.g., [0064], executing user-defined analytics expressions on the streaming data to gain insights and optimize the devices; [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions; [0201], A single, integrated tool for developing Vel code; [0221], We could write the pattern-matching portion of this problem in a regular expression-like notation, and then separately write the computation of the sum as an expression of arithmetic. As it happens, the Vel programming language, designed for use in dataflow applications in edge computing, allows us to write the whole transform in a unified notation [writing Vel analytics expressions in the management UI, i.e. displaying an interactive diagramming tool to a user on a user interface]; see also [0042], [0062-64], [0075], [0080], [0096], [0107], and [0214].); 
	receive, via the interactive diagramming tool, one or more commands to create a rule (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [receiving, via the interactive diagramming tool, one or more commands to create a rule]; [0222], On line 2, we define p as a pattern which matches [rule] nonzeros values followed by zeros and then computes the sum of the nonzero values; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn); [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices; see also [0063] and [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	generate the rule for a complex event processing (CEP) engine based on the received commands (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [rule]; [0062], a highly miniaturized complex event processing (CEP) engine [CEP], also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	perform a validation process of the rule (e.g., [0194] This invention is a tool and associated methods for developing software in the Vel programming language....This tool addresses many areas of Vel programming, including: (1) Checking for syntactic and semantic correctness. (2) Checking for logical correctness. (3) Debugging assistance; [0201], A single, integrated tool for developing Vel code is useful and convenient for software developers working in the Vel language. The tool is principally a compiler, translating the Vel language, but it also offers several other sets of functions related to Vel programming. Having the tool perform logical correctness tests along with syntactic and semantic correctness tests helps the developer be more efficient and promotes greater correctness of code [testing, i.e. validating, the Vel rules]; see also [0062-64], [0080], and [0221-223].); and 
	in response to completion of the validation process, integrate the rule into the CEP engine (e.g., Figs. 2-6 and associated text, e.g., [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices. These analytical expressions [rules] are executed by FogHorn's highly scalable and small footprint complex event processing (CEP) engine; see also [0194] and [0201-202].).

	With respect to claim 17, Lucas discloses One or more computer-readable media for implementing rules in a complex event processing (CEP) engine, the computer-readable media having instructions stored thereon that, when executed by one or more processors, causes the one or more processors to perform operations comprising (e.g., Figs. 1-5 and associated text, e.g., [0047] A computer-implemented or computer-executable version or computer program product of the invention may be embodied using, stored on, or associated with computer-readable medium; [0062] The FogHorn solution addresses this problem by providing a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538.): 
	displaying an interactive diagramming tool to a user on a user interface (e.g., Figs. 2-6 and associated text, e.g., [0064], executing user-defined analytics expressions on the streaming data to gain insights and optimize the devices; [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions; [0201], A single, integrated tool for developing Vel code; [0221], We could write the pattern-matching portion of this problem in a regular expression-like notation, and then separately write the computation of the sum as an expression of arithmetic. As it happens, the Vel programming language, designed for use in dataflow applications in edge computing, allows us to write the whole transform in a unified notation [writing Vel analytics expressions in the management UI, i.e. displaying an interactive diagramming tool to a user on a user interface]; see also [0042], [0062-64], [0075], [0080], [0096], [0107], and [0214].); 
	receiving, via the interactive diagramming tool, one or more commands to create a rule (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [receiving, via the interactive diagramming tool, one or more commands to create a rule]; [0222], On line 2, we define p as a pattern which matches [rule] nonzeros values followed by zeros and then computes the sum of the nonzero values; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn); [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices; see also [0063] and [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	generating the rule for a CEP engine based on the received commands  (Id., particularly, [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [rule]; [0062], a highly miniaturized complex event processing (CEP) engine [CEP], also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0080], analytics real-time streaming domain-specific language (DSL) 624 (e.g., the Vel language by Foghorn) [DSL/Vel, i.e. rule].); 
	performing a validation process of the rule (e.g., [0194] This invention is a tool and associated methods for developing software in the Vel programming language....This tool addresses many areas of Vel programming, including: (1) Checking for syntactic and semantic correctness. (2) Checking for logical correctness. (3) Debugging assistance; [0201], A single, integrated tool for developing Vel code is useful and convenient for software developers working in the Vel language. The tool is principally a compiler, translating the Vel language, but it also offers several other sets of functions related to Vel programming. Having the tool perform logical correctness tests along with syntactic and semantic correctness tests helps the developer be more efficient and promotes greater correctness of code [testing, i.e. validating, the Vel rules]; see also [0062-64], [0080], and [0221-223].); and 
	in response to completion of the validation process, integrating the rule into the CEP engine (e.g., Figs. 2-6 and associated text, e.g., [0073], The analytics engine [CEP] performs analysis of the sensor data based on an analytic expressions developed in expression language 538; [0062], a highly miniaturized complex event processing (CEP) engine, also known as an analytics engine, and a powerful and expressive domain specific language (DSL) to express rules on the multitude of the incoming sensor streams of data; [0064], ingesting the data from sensors and industrial devices onto a high speed data bus and then executing user-defined analytics expressions [rules] on the streaming data to gain insights and optimize the devices. These analytical expressions [rules] are executed by FogHorn's highly scalable and small footprint complex event processing (CEP) engine; see also [0194] and [0201-202].).

	With respect to claims 4, 11, and 20, Lucas does not appear to disclose wherein receiving the one or more commands to create the rule comprises: defining one or more attributes of a CEP rule as exposed attributes; selecting locations for the exposed attributes within a block of text; and displaying the block of text in a user interface, wherein the value of the exposed attributes are displayed at the selected locations in the block of text e.g., Figs. 2-6 and associated text, e.g., [0064], executing user-defined analytics expressions on the streaming data to gain insights and optimize the devices; [0066], FogHorn's cloud services include a management UI for developing and deploying analytics expressions [displaying the block of text in a user interface, wherein the value of the exposed attributes are displayed at the selected locations in the block of text]; [0201], A single, integrated tool for developing Vel code; [0221], We could write the pattern-matching portion of this problem in a regular expression-like notation, and then separately write the computation of the sum as an expression of arithmetic. As it happens, the Vel programming language, designed for use in dataflow applications in edge computing, allows us to write the whole transform in a unified notation , thus: 1. stream foo is int... 2. p=pn a:{!=0} . . . , :0 . . . ->sum(a) [defining one or more attributes of a CEP rule as exposed attributes and selecting locations for the exposed attributes within a block of text]...3. bar=p(foo); see also [0042], [0062-64], [0075], [0080], [0096], [0107], and [0214].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Jain et al. 20160085399 (hereinafter Jain).

	With respect to claims 2, 9, and 18, Lucas does not appear to disclose wherein displaying the interactive diagramming tool comprises displaying a region and a plurality of blocks, the region configured to facilitate connections of the plurality of blocks to create the rule. However, this is taught in analogous art, Jain (e.g., Figs. 2-7 and associated text, e.g., [0031], the GUI provided by the GUI module 212 may facilitate the user 104 to drag and drop each of these graphical components on a canvas of the GUI in order to design and/or build the graphical pipeline. The graphical pipeline formed comprises the channel components, the processor components, the data store components and the emitter components; [0032] In an embodiment, the processor components may comprise a parser processor, a complex event processing (CEP) processor; [0046], the components collectively forming the pipeline using the GUI module 212 may be referred to as a sub-system. Therefore, the GUI pipeline 410 shown in FIG. 4 may be considered to be sub-system formed of five different components....In order to facilitate the integration of sub-systems, the user 104 may be enabled to specify a rule on an edge connecting two sub-systems. One such integration is shown in FIG. 5. As shown a sub-system SamplePipeline 502 is connected to a LogMonitoring 504 via an edge component 506. The user 104 may drag and drop the sub-systems (SamplePipeline 502, LogMonitoring 504) from subs-system panel 510 as shown in FIG. 5. The user 104 may be enabled to click on the edge component 506 to configure a rule, via the configuration module 214, that facilitate the integration of the sub-system SamplePipeline 502 and the LogMonitoring 504; [0053] At block 702, a graphical pipeline containing a plurality of graphical components may be designed. In one implementation, the graphical pipeline may be designed using the GUI module 212 of the real-time streaming analytics platform 102; [0054] At block 704, at least one of a parameter, a rule and logic may be configured for each of the plurality of graphical components in the graphical pipeline. In one implementation, the at least one of a parameter, the rule and the logic may be configured using the configuration module 214 of the real-time streaming analytics platform 102; see also [0050].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lucas with the invention of Jain because it effectively addresses “certain technical challenges.... For instance, users...may need to be aware about coding aspects of various technologies and underlying infrastructure associated with the implementation of the real time streaming analytics,” as suggested by Jain (see [0004]).

	With respect to claims 3, 10, and 19, Lucas does not appear to disclose wherein receiving the one or more commands to create the rule comprises receiving an indication that two or more of the plurality of blocks have been connected in the region, the two or more blocks representing at least one of an event filter, a constraint, or an action.  However, this is taught in analogous art, Jain (e.g., Figs. 2-7 and associated text, e.g., [0046], the components collectively forming the pipeline using the GUI module 212 may be referred to as a sub-system. Therefore, the GUI pipeline 410 shown in FIG. 4 may be considered to be sub-system formed of five different components....In order to facilitate the integration of sub-systems, the user 104 may be enabled to specify a rule on an edge connecting two sub-systems. One such integration is shown in FIG. 5. As shown a sub-system SamplePipeline 502 is connected to a LogMonitoring 504 via an edge component 506. The user 104 may drag and drop the sub-systems (SamplePipeline 502, LogMonitoring 504) from subs-system panel 510 as shown in FIG. 5. The user 104 may be enabled to click on the edge component 506 to configure a rule, via the configuration module 214, that facilitate the integration of the sub-system SamplePipeline 502 and the LogMonitoring 504; see also [0050-54].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lucas with the invention of Jain because it effectively addresses “certain technical challenges.... For instance, users...may need to be aware about coding aspects of various technologies and underlying infrastructure associated with the implementation of the real time streaming analytics,” as suggested by Jain (see [0004]).

Claims 5-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Geffin et al. 20130238795 (hereinafter Geffin).

	With respect to claims 5 and 12, Lucas does not appear to disclose wherein generating the rule for the CEP engine comprises: determining one or more attributes associated with the rule; and replacing, with the one or more attributes, one or more original attributes implemented in the CEP engine.  However, this is taught in analogous art, Geffin (e.g., Figs. 10-11 and associated text, e.g., [0243], Datapoint Service 172 .... may provide the ability to access collected metric data and to configure the rules related to data point collection, aggregation, and analysis [determining one or more attributes associated with the rule]; [0247], Rule Translator 180 may process event and data aggregation rules for Complex Event Processing [replacing, with the one or more attributes, one or more original attributes implemented in the CEP engine].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lucas with the invention of Geffin because it “can provide sufficient information to system administrators to accomplish the needed real time management of infrastructure resources to meet the changing needs of the IT layer,” as suggested by Geffin (see [0005]).

	With respect to claims 6 and 13, Lucas also discloses wherein performing the validation process of the rule comprises: receiving a command to select one or more data sources for a plurality of events, wherein the plurality of events have associated time stamps (e.g., Figs. 2-6 and associated text, e.g., [0386], receiving a data stream from a hardware sensor that monitors a physical quantity and transforms the monitored physical quantity into the data stream in digital form; storing the data stream in an input queue, where each token in the data stream is stored along with a time stamp of when the token is received; see also [0252], [0388); evaluating a simulation of the plurality of events against the rule in sequential order of the associated time stamp; and [displaying an output based on the simulation to the user interface.] 
	Lucas does not appear to disclose displaying an output based on the simulation to the user interface. However, this is taught in analogous art, Geffin (e.g., Figs. 8-11 and associated text, e.g., [0113] In addition to primary view diagrams, the DCIM Facilities Manager module 16 may have at least three separate dashboard views to give the user an overall picture of real time operations in the data center infrastructure. An "Industry Efficiency Dashboard" may display the standard efficiency metrics of the data center's energy consumption (e.g., PUE/DCiE). A "Utilities Consumption Dashboard" may display the total power load (kW), total cooling load, water consumption if applicable, and the overall utilities cost. A "Capacity Dashboard" may display a breakdown of the aggregated capacity of the data center equipment per type (e.g., the current capacity of all floor mount PDUs), as well as a breakdown of the stranded capacity of the data center power and cooling systems; see also [0089] and [0156].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lucas with the invention of Geffin because it “can provide sufficient information to system administrators to accomplish the needed real time management of infrastructure resources to meet the changing needs of the IT layer,” as suggested by Geffin (see [0005]).

	With respect to claims 7 and 14, Although Lucas discloses performing the validation process of the rule (see the rejections of claims 1 and 8 above), it does not appear to disclose that it comprises: establishing a data connection with an external system over a computer network; transferring an encoding of the rule to a first data store in the external system; processing the encoding by the external system to determine a second encoding that is compatible with a processing system in the external system; transferring the second encoding to a second data store on the external system; evaluating the second encoding by a processing on the external system.  However, this is taught in analogous art, Geffin (e.g., Figs. 10-11 and associated text, e.g., [0243], Datapoint Service 172 .... may provide the ability to access collected metric data and to configure the rules related to data point collection, aggregation, and analysis; [0247], Rule Translator 180 may process event and data aggregation rules for Complex Event Processing. The Rule Translator 180 also may translate collection rules for the Datapoint Service 172 [processing the encoding by the external system to determine a second encoding that is compatible with a processing system in the external system]. The Rule Translator 180 can communicate with the Infrastructure Service 174, e.g., to provide translations of updates and other information received therefrom; [0246] Data Store 178--the Data Store 178 may be a memory that stores components of the CDMR needed by the MSS Engine 56 to function [transferring an encoding of the rule to a first data store in the external system].) (Examiner notes that Fig. 11 depicts the translated rules being sent from Rule Translator 180 to Event Service CEP 156 for analysis, i.e. transferring the second encoding to a second data store on the external system and evaluating the second encoding by a processing on the external system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lucas with the invention of Geffin because it “can provide sufficient information to system administrators to accomplish the needed real time management of infrastructure resources to meet the changing needs of the IT layer,” as suggested by Geffin (see [0005]).

	With respect to claim 15, Lucas does not appear to disclose wherein generating the rule comprises analyzing an attribute of a component that is bound to a parameter in the event processing system, such that a value or a range of values of the attribute from which the user can assign to the attribute is determined by the parameter in the event processing system. However, this is taught in analogous art, Geffin (e.g., Figs. 10-11 and associated text, e.g., [0243], Datapoint Service 172 .... may provide the ability to access collected metric data and to configure the rules related to data point collection, aggregation, and analysis; [0303-313], configure the collection interval per data point on each managed element 250 in the MSS Engine 56. In a data center environment, the minimum collection interval will be 1 minute, the maximum collection interval will be 1 day, and the default collection interval will be 5 minutes; [0311] provide the ability to configure the collection of data points from an MSS Engine 56. This configuration will define how data points are collected; [0312], provide the ability to configure data point parameters for data point collection rules; [0313], provide the ability to perform computations on collected data points based on business logic rules and generate new data points.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lucas with the invention of Geffin because it “can provide sufficient information to system administrators to accomplish the needed real time management of infrastructure resources to meet the changing needs of the IT layer,” as suggested by Geffin (see [0005]).
	
With respect to claim 16, Geffin further discloses wherein: the value or the range of values of the attribute can be modified (e.g., Figs. 10-11 and associated text, e.g., [0310],  the minimum collection interval will be 1 minute, the maximum collection interval will be 1 day, and the default collection interval will be 5 minutes.); and in response to modifying the value or range of values, updating one or more corresponding attributes in the CEP rule to match the modified value or range of values (e.g., Figs. 10-11 and associated text, e.g., [0243], Datapoint Service 172 .... may provide the ability to access collected metric data and to configure the rules related to data point collection, aggregation, and analysis; Rule Translator 180 can communicate with the Infrastructure Service 174, e.g., to provide translations of updates and other information received therefrom [in response to modifying the value or range of values, updating one or more corresponding attributes in the CEP rule to match the modified value or range of values].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lucas with the invention of Geffin for the same reason set forth above with respect to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Heinz et al. 20160154692 teaches a system to address issues associated with erroneous events produced in Complex Event Processing (CEP) applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194